UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New World Fund® [photo of Hagia Sophia and downtown as seen from the harbor, Istanbul, Turkey.] Special feature At home in two worlds u See page 6 Annual report for the year ended October 31, 2010 New World Fund seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. This fund is one of the 32 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SMthe American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 1.04% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. Results for other share classes can be found on page 34. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. Investing in smaller companies entails further risks. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. About the cover: Hagia Sophia and downtown as seen from the harbor, Istanbul, Turkey. Fellow shareholders: For the 12-month period ended October 31, 2010, the value of an investment in New World Fund gained 23.4% if, like most shareholders, you reinvested the dividend of 56.8 cents per share that was paid in December 2009. A capital gain distribution was not paid during this period. As you can see from the table below, New World Fund surpassed its primary benchmark, the MSCI ACWI (All Country World Index). The fund also ended the period ahead of developed-country stocks in general, as measured by the MSCI World Index. Developing-country stocks, as measured by the MSCI Emerging Markets (EM) Index, had slightly higher returns than the fund. All of the indexes are unmanaged. With the objective of long-term appreciation over time, the fund blends three types of investments. These include stocks of companies based in the developing world, stocks of multinational companies based in the developed world with significant ties to the developing world, and government and corporate bonds of developing-country issuers. We always advocate a long-term investment approach, and we are pleased that the fund’s diversified portfolio has produced gains for shareholders while helping to reduce some of the volatility associated with investing in developing markets. [Begin Sidebar] Results at a glance For periods ended October 31, 2010, with all dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 6/17/99) New World Fund (Class A shares) % MSCI ACWI (All Country World Index) MSCI World Index MSCI Emerging Markets (EM) Index J.P. Morgan Emerging Markets Bond Index Plus Because New World Fund invests in companies based in both the developed and developing worlds, its most appropriate benchmark is the MSCI ACWI (All Country World Index), which blends the MSCI World and Emerging Markets indexes, weighted by ACWI market capitalization. The MSCI World Index measures more than 20 developed-country stock markets, while the MSCI Emerging Markets Index measures more than 20 developing-country stock markets. New World Fund also invests in developing-country government and corporate bonds. The J.P. Morgan Emerging Markets Bond Index Plus measures total returns for developing-country bonds. The market indexes are unmanaged, and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] [photo of Hagia Sophia and downtown as seen from the harbor, Istanbul, Turkey.] [Begin Sidebar] In this report Special feature 6 At home in two worlds As the lines blur between the developed and developing worlds, New World Fund continues to seek to invest in strong companies with the potential to benefit from rapid growth in developing markets. Contents 1 Letter to shareholders 5 The value of a long-term perspective 12 Summary investment portfolio 18 Financial statements 35 Board of directors and ther officers [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested Geographical distribution of net assets on October 31, 2010 Developed-country equities % Asia Japan Hong Kong South Korea Australia Singapore Taiwan The Americas United States Canada Europe United Kingdom Switzerland Germany France Spain Belgium .9 Denmark .9 Sweden .9 Austria .7 Italy .6 Finland .4 Netherlands .3 Norway .2 Africa/Middle East Israel Developing-country equities % Asia China India Indonesia Philippines Thailand Malaysia Kazakhstan .2 The Americas Brazil Mexico Colombia .5 Europe Russia Turkey Hungary .4 Poland .4 Slovenia .4 Czech Republic .3 Africa/Middle East South Africa Oman .1 Qatar .1 Developed-country bonds .1 The Americas United States .1 Developing-country bonds % Asia Philippines .4 Indonesia .3 Malaysia .1 Thailand .1 The Americas Mexico Brazil Colombia .8 Panama .4 Peru .3 Argentina .3 Chile .2 Venezuela .1 Dominican Republic .1 Europe Turkey Russia .6 Hungary .4 Poland .3 Croatia .3 Africa/Middle East South Africa .2 Egypt .1 Short-term securities & other assets less liabilities Total % [End Sidebar] Developing- and developed-country stocks Although parts of the world continue to struggle with the turmoil of recent years, developing markets remain a bright spot in the world economy. Brazil and Russia, with their commodities strength, and China and India, with the growth in their domestic economies, have proven to be particularly resilient. These four countries, along with many of the other largest developing economies, appear to be in fairly solid fiscal and economic shape. This is partly because of the past crises they’ve weathered and partly through having followed earlier advice from the International Monetary Fund on reducing deficits and increasing transparency. There is also a maturation of developing-country economies that supports productivity increases, a rising middle class and less reliance on the external environment. Of course, not all developing countries are positioned the same way. Eastern Europe is tightly linked to the euro zone and the challenges it faces with excessive debt. Mexico is similarly connected to the U.S., with its housing and unemployment problems. In both cases, the developing countries are heavily influenced by slower growth in that part of the developed world. It is important to note, however, that many of the countries have a healthier overall level of debt and flexibility in their exchange rates and labor markets, enabling them to respond effectively. Stocks in developing countries appreciated more than stocks in the developed world. However, the fund’s holdings in developed-country stocks increased to 37.7% of net assets, compared with 34.7% last year. This, in part, reflects the attractive opportunities we are finding among multinational companies that have meaningful exposure to developing markets. As of October 31, 2010, the fund was invested in stocks of 270 companies from more than 40 countries. Developing-country bonds As in the stock market, the bond market has been distinguishing between countries in better and worse fiscal shape, and the better ones have tended to be in the developing world. This is something we would not have seen a decade ago, and reflects how the world has changed since then. Returns on developing-country bonds reflect the strong rebound that many countries have had. Outside of Eastern Europe, where the euro has been weak and volatile, many developing-world currencies have also appreciated against the dollar. Positive fundamentals — along with this currency appreciation — have been beneficial to a variety of fixed-income instruments in the developing world. The fund’s largest bond holdings by country are in Mexico, Brazil, Turkey and Colombia. Sovereign debt in all four countries did well during the period, and the local currencies appreciated against the dollar. As mentioned in the past, we have gradually been increasing the fund’s bond holdings in local currencies. Dollar-denominated debt also did well, as dollar-denominated bonds continued to rebound from their lows of 2008, though not as much as they did in the previous fiscal year. Going forward, there may be some pent-up pressure on currencies, as some countries have tried to slow their appreciation against the dollar. Local currency holdings have the potential to be more volatile than dollar-denominated holdings as foreign-exchange markets and local interest-rate changes may factor into returns. There is the additional risk that countries will enact taxes or other capital controls to discourage too much foreign investment. As of October 31, 2010, the fund was invested in bonds of 35 issuers from more than 20 countries. The fund’s portfolio The fund enjoyed favorable returns in nearly every industry, with more muted — but still positive — returns among energy companies. Consumer discretionary, industrials, consumer staples and financials were among the largest contributors to results. Results for the fund’s investments in financial companies illustrate some of the meaningful trends of the period, including the discrepancy between developed- and developing-world results. Two of our largest bank holdings are the Spanish companies Banco Bilbao Vizcaya Argentaria (–26.7%) and Banco Santander (–20.3%), both of which were pulled down by negative sentiment about companies based in Spain. However, both companies have a strong presence in Latin America, where many financial companies made gains. Accentuating this contrast, Banco Santander’s Brazilian unit, which the fund also invests in, was up 19.7%. Similarly, Itaú Unibanco, the Brazilian commercial bank, gained 28.1%, and its parent company, Itaúsa, rose 39.2%. The Indian banks in which we invest, such as ICICI Bank (+58.4%) and HDFC Bank (+50.6%), appear to have avoided many of the mortgage excesses of developed-world banks. These Indian banks have benefited from attractive loan-to-value ratios and generally favorable economic conditions. The Chinese economy has been in a credit expansion period, which the Chinese government has recently sought to constrain so as not to foment inflation. Industrial & Commercial Bank of China gained 1.2% during the period. Another fund holding, Agricultural Bank of China, came to market in 2010, so was not held in the portfolio a year ago. Several telecommunication companies have continued to benefit the fund’s portfolio. Mexico’s América Móvil, the fund’s largest holding, advanced 29.8%, Turkcell gained 9.8% and South Africa’s MTN Group added 20.4%. Telefónica, based in Portugal, fell 3.4%, another example of market concerns over the potential for growth in Europe. Among consumer staples companies, multinationals Nestlé (+17.6%), Anheuser-Busch InBev (+33.2%) and United Spirits (+50.5%) all did well and reflect market optimism about consumer spending after the recession. Russian convenience store chain Magnit OJSC gained 101.2%, helping to lift it into the fund’s top 10 holdings. Some of the fund’s largest health care companies had mixed results. Israel-based Teva Pharmaceutical gained a modest 2.8%. Other companies made dramatic gains, including Russia’s Pharmstandard (+60.6%) and Amil Participações (+79.6%), a Brazil-based managed health care company. Though domiciled in the developed world, Denmark’s Novo Nordisk rose 69.0%. This was based in part on its introduction of a new diabetes drug in the U.S., but also on the company’s potential for growth in developing markets, where diabetes is on the rise. Four other companies in the fund’s top 20 holdings all did well: Chinese information technology company Kingboard Chemical (+20.4%), German industrial gases company Linde AG (+37.5%), French industrial company Schneider Electric (+36.5%) and Bank Rakyat Indonesia (Persero) (+74.6%). Looking forward The global economy will likely continue to encounter surprises, and volatility will probably remain high for some time. As mentioned, one concern is the potential for increased capital controls in some countries. The recent weakness of the U.S. dollar has created some challenges for other countries that want to keep exports to the U.S. high. This has increased the risk that countries may engage in competitive devaluation, enacting measures to prevent their currencies from rising too much. The market has created discrepancies in valuations based on where companies are domiciled. With our flexible investment approach and our extensive global research effort, we can potentially take advantage of these discrepancies, and invest in companies that appear to be trading at a discount. The same is not necessarily true of an index fund or exchange-traded fund, in which the majority of investment dollars go straight to the largest market caps — often exporters such as commodities companies — which may result in a less diversified portfolio and larger holdings in companies with lower growth potential. We continue to find opportunities to invest in companies with attractive valuations and the potential to benefit from rising standards of living in the fastest growing parts of the world. For more on this topic, please see “At home in two worlds” beginning on page 6. We thank you for your continued support. Cordially, /s/ Robert W. Lovelace Robert W. Lovelace President /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board December 9, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown (for the period June 17, 1999, to October 31, 2010, with dividends reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] New World Fund1 MSCI All Country World Index2 MSCI Emerging Markets Index2 6/17/1999 7/31/1999 10/31/1999 1/31/2000 4/30/2000 7/31/2000 10/31/2000 1/31/2001 4/30/2001 7/31/2001 10/31/2001 1/31/2002 4/30/2002 7/31/2002 10/31/2002 1/31/2003 4/30/2003 7/31/2003 10/31/2003 1/31/2004 4/30/2004 7/31/2004 10/31/2004 1/31/2005 4/30/2005 7/31/2005 10/31/2005 1/31/2006 4/30/2006 7/31/2006 10/31/2006 1/31/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 [end mountain chart] Year ended October 31 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3For the period June 17, 1999 (when the fund began operations), through October 31, 1999. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended October 31, 2010)* 1 year 5 years 10 years Lifetime Class A shares % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. [Begin Photo Caption] [photo of a theatre in Rio de Janeiro, Brazil] Rio de Janeiro, Brazil [End Photo Caption] At home in two worlds As the lines blur between the developed and developing worlds, New World Fund continues to seek to invest in strong companies with the potential to benefit from rapid growth in developing markets. [Begin Pull Quote] “As companies expand to developing markets, they bring their products, brands and best practices.” — Rob Lovelace, portfolio counselor and president [End Pull Quote] [Begin Photo Caption] [photo of people exercising in Shanghai, China] Shanghai, China [End Photo Caption] When New World Fund was introduced more than a decade ago, there were very clear distinctions between developed and developing countries. Today, in the wake of a disruptive global downturn and an ongoing debt crisis in Europe, the traditional distinctions between the two worlds have become less clear. Many so-called developing countries, including Brazil, China, India and Russia, appear to be in more sound economic health than some of their Western counterparts. “Where companies are domiciled is less relevant today than it has ever been,” says Brad Freer, a research director and investment analyst who covers financials and utilities companies in India and Australia. “There are U.S. companies in which 70%–80% of incremental growth is coming from India, China and Brazil. And there are Chinese companies whose growth is dependent on penetrating the U.S. and the U.K. The lines for geographic areas and sectors are all fading materially.” New World Fund’s emphasis on companies that can benefit from the growth of developing economies, regardless of where they are domiciled, means that its investments often straddle both worlds. “A large number of our stocks are companies that do business in both the developed and the developing worlds,” says Rob Lovelace, portfolio counselor and president of New World Fund. Because of the fund’s flexibility, these investments can be in companies not traditionally considered to be at the heart of developing-market investing. While commodities companies and large exporters are often thought of as the primary engines of developing-market growth, the investment professionals at New World Fund evaluate every company on the basis of its own merit, regardless of its sector or home country. Let’s look at a few examples of how these investments can create opportunities for the fund and its shareholders. Wealth and health Over the past few decades, there has been a dramatic improvement in standards of living for millions of people around the world, particularly for those in countries considered to be developing. Typically, as gross domestic product (GDP) grows, the portion of GDP spent on health care grows even faster. Many of the world’s largest health care companies are based in developed countries. New World Fund’s investment approach allows it to invest in developed-world companies with the potential to benefit from growth in developing countries. [Begin Photo Caption] [photo of Rob Lovelace] Rob Lovelace Portfolio counselor [End Photo Caption] [Begin Photo Caption] [photo of Brad Freer] Brad Freer Investment analyst [End Photo Caption] [Begin Photo Caption] [photo of Eric Keisman] Eric Keisman Investment analyst [End Photo Caption] [Begin Photo Caption [photo of Isabelle de Wismes] Isabelle de Wismes Investment analyst [End Photo Caption] “As societies get wealthier, they spend an ever-increasing portion of that wealth on health care,” explains investment analyst Eric Keisman, who covers health care companies in Europe. “Once a person’s subsistence needs are met, they can begin to afford more discretionary items, including medicines. That trend is playing out now in developing markets.” One of the unfortunate side effects of increased affluence is a rise in diseases, like diabetes, that are linked to sedentary lifestyles, unhealthy diets and urbanization. In fact, in 2010, the International Diabetes Federation raised its estimate of the number of diabetics in China from 43.2 million to 92.4 million, naming the country “the global epicenter of the diabetes epidemic.” The world’s largest producer of insulin is Novo Nordisk, a Denmark-based company in which New World Fund has invested for several years. Though domiciled in the developed world, Novo Nordisk has built a strong foothold in developing markets over the course of many years. The company commands a majority of the market share for insulin in both China and India, another country in which the disease is rampant. Of course, there is more to making an investment decision than merely seeing a potential for growth. “There is opportunity, and there is risk,” Eric says. “Whether people will spend their wealth on branded pharmaceuticals remains an evolving question. Yes, the potential market is enormous, but whether it is enough to improve the outlook for a large multinational pharmaceutical company is another matter. How big, how fast, how profitable and how sustainable is the opportunity? Our analytical work is centered on those questions.” Novo Nordisk also faces increasing competition from other health care companies eager to expand their reach in developing markets. “One reason developing markets are exciting for pharmaceuticals companies is that medicines whose patents may have expired in highly profitable Western markets may get a second lease on life,” Eric says. “Even in the absence of patent protection, the brands have a power to convey safety, purity and quality to consumers in developing countries.” Three other companies that are among the fund’s largest holdings (as of October 31, 2010) help to illustrate the wide range of opportunities for health care companies operating in developing markets. Pharmstandard is the largest Russian drugmaker and is a company that has experienced significant growth in recent years. Amil Participações is a Brazil-based insurer and HMO operator that has firmly established itself as a major health care provider in the country. Finally, Teva, an Israeli pharmaceutical company that specializes in generic drugs, is based in a country that was formerly considered to be developing but is now considered developed. Though its market share is much higher in the U.S. and other developed countries than in the developing world, it has the potential to benefit from growing global demand for high-quality generics. Local banks make strides While investors often think first of exporters when it comes to developing markets, many companies in New World Fund’s portfolio have proven the resiliency of developing-world companies that cater to growing local demand. For example, some of the fund’s holdings in financial companies have been successful in bringing products like mortgages, credit cards and auto loans to an ever-expanding middle class in India, Brazil and China. [Begin Pull Quote] “We don’t just look at the opportunity. One question we always ask ourselves is whether that opportunity is investable over the long term.” — Eric Keisman, investment analyst [End Pull Quote] [Begin Photo Caption] [photo of a draw bridge in Saint Petersburg, Russia] Saint Petersburg, Russia [End Photo Caption] “In many developing countries, there is a growing number of young people who are aspirational, increasingly brand conscious and are thinking about buying their first scooter, car, home or at the very least some branded, higher quality products,” Brad says. “They have been good savers, but now they are starting to borrow for larger purchases. They often have very good household balance sheets and do not borrow riskily.” Compared to the developed world, many banks in Asia and Latin America have low loan-to-deposit ratios and growing deposit bases they can put to work through lending. “On both the lending and the savings sides, these banks appear to be well-positioned to benefit from the expansion of a client base that can do more things in the financial industry,” says Isabelle de Wismes, an investment analyst who covers Latin American and European banks. “As local economies grow and the population becomes more affluent, there is a new pocket of potential consumers who are more willing to take out loans, make larger deposits and invest in different kinds of savings.” That has been the case in Brazil, for example, according to investment analyst Joerg Sponer, who covers Latin American financial companies. Demand for Brazil’s natural resources has created dramatic growth in the number of people working in the commodities industry, which has subsequently caused an increase in demand for financial products. “Suddenly, thousands of employees need salary accounts, credit card accounts, car loans, car insurance (which is mandatory in Brazil) and many other auxiliary financial products,” Joerg says. The benefits to banks can extend far beyond the consumer side, as growing businesses look for increasingly sophisticated corporate services. “The companies may want to expand, so they engage the banks for infrastructure loans to help extract more resources, for trade finance, for help building a sales force and to access foreign exchange,” Joerg says. “If a company has an IPO, the bank may work with management to place the offering, access local capital markets, strategize over mergers and acquisitions and eventually issue bonds so the company can expand further. The owners, in time, may become quite wealthy and require private banking services or even venture capital services to fund their next idea. It can be a continuous cycle to the top.” Joerg mentions Itaú Unibanco, one of the fund’s largest holdings, as a company that has benefited in such a way from growth in Brazil. Some Indian banks also in the fund’s portfolio — including ICICI Bank and HDFC Bank — have benefited from similar trends, according to Brad. Chinese banks in the fund’s portfolio include Agricultural Bank of China, which came to market in 2010, and Industrial & Commercial Bank of China. Both companies could potentially benefit from the trends mentioned above. Global flow of knowledge Because many of New World Fund’s investments are in companies with a large and growing presence in the developing world, these companies are often at the center of an ongoing flow of knowledge from one part of the world to another. “As companies expand to developing markets, they bring their products, brands and best practices,” Rob says. “What they’ve developed and learned in the developed world often helps them to achieve success in developing markets.” [Begin Photo Caption] [photo of Joerg Sponer] Joerg Sponer Investment analyst [End Photo Caption] [Begin Photo Caption] [photo of Jeetu Panjabi] Jeetu Panjabi Macro analyst [End Photo Caption] Personnel moves can help facilitate this flow, as experienced employees move to new units in developing countries or to new companies, and help to implement and grow sophisticated practices. In banking, for example, “we often see a transfer of expertise in risk management from Western Europe to Eastern Europe, Africa, the Middle East and Asia,” Joerg says. “This includes computer-based scoring models for efficiently evaluating credit card customers based on their behavioral attributes. On the corporate banking side, there’s a similar shift of expertise in IPOs, asset management and equity and debt capital markets.” That flow of knowledge often works in both directions. Companies with experience working in volatile and dynamic markets may be able to use that knowledge in other parts of their businesses. “Now that things have become volatile in the developed world, those companies may be better positioned to handle it,” Rob says. “And the large multinationals can benefit from the huge footprints they have.” In addition, many companies have become adept at taking technologies developed in the West and using them to build products that can be sold back to Western consumers. One example is fund holding Kingboard Chemical, a China-based maker of printed circuit boards, as well as laminates, copper foil and chemicals used in printed circuit boards. “Many of the patents are held in the U.S., but the company has been successful at manufacturing the technology and putting it into products that are sold back into the developed world,” Rob says. Mergers and acquisitions have also contributed to this trend, as companies in both the developed and the developing worlds have actively been making acquisitions in other parts of the world to expand their capabilities and market share. A few recent examples include Vale, a Brazilian iron ore company, which purchased a large Canadian nickel company, and Britain-based Vodafone and U.S.-based Abbott Laboratories, which have made acquisitions in India (neither of the latter are in the fund’s portfolio). Anheuser-Busch InBev, a large fund holding, emerged and grew as a result of mergers and acquisitions between brewing companies in the U.S., Brazil, Belgium and China. While the lines between the developed and developing worlds continue to blur, New World Fund’s flexible mandate gives it the potential to benefit from this transfer of knowledge. Lately, the fund’s investment professionals have, in particular, been identifying more opportunities in the developed world, where valuations are often lower. “These companies may offer good value relative to pure developing-market companies, given that their valuations are much cheaper but their earnings exposure may be similar,” Joerg says. But regardless of where they find new opportunities, the investment professionals will continue to scrutinize each company from the bottom up. They rely on an extensive global research effort and a collaborative approach to make high-conviction investment decisions for the benefit of shareholders. “We don’t just look at the opportunity,” Eric says. “One question we always ask ourselves is whether that opportunity is investable over the long term.” n [Begin Pull Quote] “Most of the buildings I’ve visited since returning to Mumbai — including those in which I live, work, shop and take my kids to play — didn’t exist 10 years ago.” — Samir Parekh, investment analyst [End Pull Quote] [Begin Photo Caption] [photo of a city in Mumbai, India] Mumbai, India [End Photo Caption] A growing global network An extensive global research effort is one of the cornerstones of the investment approach at Capital Research and Management Company (CRMC), investment adviser to New World Fund. Over the past few years, as part of the ongoing evolution of that research effort, the organization has opened new offices in Mumbai, India, and Beijing, China. They join a network of offices that includes Tokyo, Singapore, Hong Kong, Geneva, London, New York and Los Angeles. “The new offices in Beijing and Mumbai allow us to expand our already extensive knowledge of companies and policies in China and India,” says Rob Lovelace. “It’s the next logical step for a company that has already been doing business in both countries for a long time.” Jeetu Panjabi, a macro analyst now based in the Mumbai office, meets regularly there with policymakers, industry experts, geopolitical analysts, business people and others who can provide valuable insights into local conditions. “These experts represent a variety of opinions and perspectives, which helps us capture a wide range of viewpoints,” he says. At one recent meeting, for example, Jeetu met with a former senior member of India’s Planning Commission who was an expert in energy sector reforms. They spoke about the evolution of energy reforms in India and how future reforms might affect the pricing of products like kerosene, diesel and liquefied petroleum gas. Joining the meeting by phone were other CRMC investment analysts who used the information to add perspective to their views on the long-term profit potential of the energy companies they cover. Investment analyst Samir Parekh grew up in Mumbai, and after working in New York and London, returned to India to work in the Mumbai office. Over the years, on regular return trips to his hometown, Samir witnessed first-hand the massive growth in the city, a reflection of economic expansion across the country. “Most of the buildings I’ve visited since returning to Mumbai — including those in which I live, work, shop and take my kids to play — didn’t exist 10 years ago,” he says. “It’s shocking to see how much the city has changed in just one decade.” The opening of the Beijing office has also been a homecoming of sorts for Susan Dietz-Henderson, a macro analyst who heads the Beijing office. “My first experience in China was when I was 15,” Susan says. “My father taught in Shanghai in 1978, two years after the end of the Cultural Revolution. I joined the Australian Foreign Service shortly after I graduated from university, and was posted to China almost immediately.” Susan, who is fluent in Mandarin, spent two decades as an Australian diplomat based primarily in China, most recently as Australia’s Consul General in Shanghai. From the Beijing office, she meets with economists, academics, industry specialists, government officials and experts on the internal workings of the Chinese government. Much of her research explores the dynamic conditions in China, including such topics as infrastructure growth, energy policy, urbanization, education, Internet usage, mobile penetration and labor relations. “We’re looking into a wide range of issues identified by our investment group,” Susan says. “CRMC has had considerable interest in China for many years, but with the new office, we can enhance our ability to find and support investment opportunities here.” Summary investment portfolio October 31, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 16.35 % Consumer staples Telecommunication services Consumer discretionary Materials Other industries Warrants Convertible securities Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 10.4 % China Brazil Mexico India United Kingdom United States Russia Indonesia Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Italy,the Netherlands, Slovenia, and Spain. Percent Value of net Common stocks- 81.09% Shares ) assets Financials- 16.35% Itaú Unibanco Holding SA, preferred nominative $ Itaú Unibanco Holding SA, preferred nominative (ADR) % One of Brazil's leading private commercial banks. Industrial and Commercial Bank of China Ltd., Class H A state-owned commercial bank in China and one of the world's largest banks. Amil Participações SA, ordinary nominative Brazil-based provider of managed health care services. Banco Bilbao Vizcaya Argentaria, SA This leading Spanish bank also provides financial services in Latin America. Itaúsa - Investimentos Itaú SA, preferred nominative Brazil-based investment holding company primarily involved in the financial, industrial and real estate sectors, with operations in various other industries. Banco Santander, SA Banco Santander, SA (1) (2) A leading Spanish bank, with a strong franchise in Latin America and the U.K. PT Bank Rakyat Indonesia (Persero) Tbk One of Indonesia's oldest and largest banks. Agricultural Bank of China, Class H (1) One of the largest banks in China. Prudential PLC Major life insurance and pension provider with operations in the U.S., U.K. and Asia-Pacific region. ICICI Bank Ltd. One of India's fastest growing private banks, offering banking services through traditional and electronic channels. China Life Insurance Co. Ltd., Class H Life insurance company based in China. Ping An Insurance (Group) Co. of China, Ltd., Class H China-based insurance, banking and investment services company. Metro Pacific Investments Corp. Philippine-based investment company for real estate and infrastructure projects. Other securities Consumer staples- 11.49% Nestlé SA Global packaged food and beverage company based in Switzerland. Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS (1) 6 One of the world's largest brewers. OJSC Magnit (GDR) (3) OJSC Magnit (GDR) Russia-based retailer and distributor of consumer products. United Spirits Ltd. Major manufacturer and distributor of beer, wine, liquor and spirits based in India. Wilmar International Ltd. A leading agribusiness group in Asia. Its key operations include oil palm cultivation, milling, refining and merchandising. China Yurun Food Group Ltd. Manufacturer of meat and processed meat products. Shoprite Holdings Ltd. Major food retailer in Africa. Pernod Ricard SA Produces wine, spirits and nonalcoholic beverages. Other securities Telecommunication services- 8.83% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Latin America's largest cellular communications provider. Turkcell Iletisim Hizmetleri AS Owner and operator of GSM network in Turkey. MTN Group Ltd. Major telecommunications provider serving Africa and the Middle East. Philippine Long Distance Telephone Co. Philippine Long Distance Telephone Co. (ADR) The leading international and domestic telephone company in the Philippines. Millicom International Cellular SA Provider of prepaid cellular telephone service to customers in Latin America, Africa and Asia. Other securities Consumer discretionary- 7.36% Truworths International Ltd. Retailer of fashion apparel operating mainly in South Africa. Honda Motor Co., Ltd. Develops, manufactures and sells automobiles, motorcycles and power equipment globally. Other securities Materials- 6.79% Linde AG Major industrial gas company headquartered in Germany. PT Semen Gresik (Persero) Tbk Cement production company based in Indonesia. PT Indocement Tunggal Prakarsa Tbk Cement manufacturer based in Indonesia. Other securities Information technology- 6.10% Kingboard Chemical Holdings Ltd. Maker of printed circuit boards, as well as laminates, copper foil and chemicals used in printed circuit boards. Samsung Electronics Co. Ltd. Korea's top electronics manufacturer and a global leader in semiconductor production. Other securities Health care- 6.03% JSC Pharmstandard (GDR) (1)(4) JSC Pharmstandard (GDR) (1)(3)(4) Leading pharmaceutical company in Russia specializing in generics. Novo Nordisk A/S, Class B A global leader in drugs to treat diabetes. Teva Pharmaceutical Industries Ltd. (ADR) The leading drug company in Israel, and one of the largest generic drug companies in the U.S. Hikma Pharmaceuticals PLC Multinational pharmaceutical company based in the United Kingdom. Baxter International Inc. A leading maker of blood products, renal products and IV supplies and solutions. Other securities Industrials- 5.66% Schneider Electric SA An international supplier of industrial electrical equipment and industrial automation equipment. International Container Terminal Services, Inc. Operates container terminals and related port services in the Philippines. Siemens AG A major worldwide producer of electrical and electronic equipment used in industrial and professional applications. Other securities Energy- 5.47% Other securities Utilities- 2.06% GAIL (India) Ltd. Its primary business is the production and distribution of gas. Other securities Miscellaneous-4.95% Other common stocks in initial period of acquisition Total common stocks (cost: $11,695,784,000) Percent Value of net Warrants- 0.01% ) assets Miscellaneous-0.01% Other warrants in initial period of acquisition Total warrants (cost: $0) Percent Value of net Convertible securities- 0.10% ) assets Financials- 0.10% Other securities Total convertible securities (cost: $17,440,000) Principal Percent amount Value of net Bonds & notes- 8.86% ) ) assets Bonds & notes of governments outside the U.S.- 7.86% Brazil (Federal Republic of) Global 4.875%-11.00% 2017-2041 (5) $ Brazil (Federal Republic of) Global 12.50% 2016-2022 BRL49,400 Brazil (Federal Republic of) 6.00%-10.00% 2015-2045 (6) United Mexican States Government 3.50%-10.00% 2012-2036 (6) MXN1,195,873 United Mexican States Government Global 5.125%-6.375% 2013-2040 $ Turkey (Republic of) 6.75%-11.50% 2012-2040 Turkey (Republic of) 4.00%-16.00% 2011-2015 (6) TRY125,096 Other securities Telecommunication services- 0.05% América Móvil, SAB de CV 8.46% 2036 MXN28,000 Other securities Other- 0.95% Other securities Total bonds & notes (cost: $1,561,091,000) Principal Percent amount Value of net Short-term securities- 9.24% ) ) assets Freddie Mac 0.20%-0.34% due 11/23/2010-4/29/2011 $ $ % Fannie Mae 0.24%-0.51% due 12/20/2010-5/2/2011 Straight-A Funding LLC 0.25%-0.27% due 11/16-12/13/2010 (3) Société Générale North America, Inc. 0.23%-0.25% due 11/2-11/29/2010 National Australia Funding (Delaware) Inc. 0.24%-0.265% due 12/2/2010-1/10/2011 (3) Toronto-Dominion Holdings USA Inc. 0.24% due 12/9/2010-1/18/2011 (3) Bank of Nova Scotia 0.225%-0.275% due 11/15-11/17/2010 Commonwealth Bank of Australia 0.25% due 11/24/2010-1/28/2011 (3) Deutsche Bank Financial LLC 0.21% due 11/1/2010 Other securities Total short-term securities (cost: $1,877,604,000) Total investment securities (cost: $15,151,919,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the year ended October 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 10/31/2010 JSC Pharmstandard (GDR) (1) - $ - $ JSC Pharmstandard (GDR) (1) (3) - - - Heritage Oil Ltd. - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Other securities," was $90,211,000, which represented .44% of the net assets of the fund. (3) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,148,952,000, which represented 5.65% of the net assets of the fund. (4) Represents an affiliated company as defined under the Investment Company Act of 1940. (5) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (6) Index-linked bond whose principal amount moves with a government retail price index. Key to abbreviations ADR American Depositary Receipts GDR Global Depositary Receipts BRL Brazilian reais MXN Mexican pesos TRY Turkish liras The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at October 31, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $14,879,707) $ Affiliated issuers (cost: $272,212) $ Cash denominated in currencies other than U.S. dollars (cost: $1,423) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Unrealized depreciation on open forward currency contracts 93 Payables for: Purchases of investments Repurchases of fund's shares Closed forward currency contracts Investment advisory services Services provided by related parties Directors' deferred compensation Non-U.S. taxes Other Net assets at October 31, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at October 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 500,000 shares, $.01 par value (373,971 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended October 31, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $29,602; also includes $25,902 from affiliates) $ Interest (net of non-U.S. taxes of $213) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments (net of non-U.S. taxes of $2,908) Forward currency contracts ) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments (net of non-U.S. taxes of $4,530) Forward currency contracts ) Currency translations ) Net realized gain and unrealized appreciation on investments, forward currency contracts and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended October 31 Operations: Net investment income $ $ Net realized gain (loss) on investments, forward currency contracts and currency transactions ) Net unrealized appreciation on investments, forward currency contracts and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $194,349 and $112,994, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization New World Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporation to a Delaware statutory trust. The reorganization may be completedin 2011; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described on the following page, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days.Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of October 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $ $
